COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Clements
              Argued at Richmond, Virginia
UNPUBLISHED




              HAMPTON H. JACKSON, JR.
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 0594-19-2                                    JUDGE MARY GRACE O’BRIEN
                                                                                 DECEMBER 17, 2019
              CRYSTAL N. JACKSON


                                FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                                Lynn S. Brice, Judge

                               Reginald M. Barley for appellant.

                               Jeremiah M. Yourth (Owens & Owens PLC, on brief), for appellee.


                     Hampton H. Jackson, Jr. (“husband”) appeals a March 15, 2019 Approved Domestic

              Relations Order (“ADRO”) for a pension plan administered by the Virginia Retirement System

              (“VRS”), following his divorce from Crystal N. Jackson (“wife”). He contends that the court lacked

              jurisdiction to enter the ADRO. He also asserts wife did not prove that he had an interest in VRS.

              Finally, he argues that the court abused its discretion by requiring him to pay wife’s attorney’s fees

              related to an order to show cause.

                                                         BACKGROUND

                     The parties married on February 14, 2000, and husband filed for divorce on January 17,

              2017. After a February 5, 2018 trial, the court entered a divorce decree on April 16, 2018. During

              their marriage, both parties contributed to retirement and pension plans. Husband, who was

              employed by Virginia Commonwealth University (“VCU”), had a VCU pension plan and a VCU




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
403(B) plan. Wife maintained a thrift savings plan and a pension plan with her employer, the

Federal Reserve Bank.

       Based on the evidence presented at trial, the court divided the retirement accounts. It

awarded husband fifty percent of the marital share of wife’s thrift savings plan and her pension plan,

and the court ordered wife’s attorney to prepare a Qualified Domestic Relations Order (“QDRO”)

for each plan reflecting the distribution. Wife’s attorney prepared and filed the QDROs, which the

court entered on August 31, 2018.

       The court also divided husband’s VCU pension and 403(B) plan as follows:

               The marital share of [husband’s] VCU pension and his 403[(B)] plan
               shall be divided equally with a [fifty] percent share to each party with
               an ADRO from the date of the marriage to December 1, 2016 . . .
               with the ADRO to be prepared by counsel for the [h]usband.1

The value of husband’s VCU pension was listed as “undetermined” on the parties’ joint schedule of

assets and liabilities. Husband’s counsel prepared and submitted an ADRO for the VCU pension

plan which listed the plan administrator as the Variable Annuity Life Insurance Company

(“VALIC”). On July 16, 2018, the court entered the ADRO, as well as a QDRO for husband’s

VCU 403(B) plan. The ADRO contained the following provision:

               The Court retains jurisdiction to amend this Order so that it will
               constitute an [ADRO] as determined by VALIC even though other
               matters incident to this action or proceeding have been fully and
               finally adjudicated. If VALIC determines at any time that changes in
               the law, the administration of VALIC, or any other circumstance
               make it impossible to calculate any portion of the distribution
               awarded to [wife] pursuant to this Order and so notifies both parties,
               either or both parties shall immediately petition the [c]ourt for
               reformation of the [ADRO].

       1
          An ADRO is a type of QDRO, which is a court order authorizing an employer to award a
former spouse his or her share of the other spouse’s retirement account pursuant to an equitable
distribution ruling or separation agreement. Each plan administrator has its own requirements
governing the content of a QDRO to ensure compliance with applicable federal or state law. See
Nkopchieu v. Minlend, 59 Va. App. 299, 312 (2011) (remanding to determine whether draft QDRO
met technical requirements of federal law). See also Code § 51.1-124.4(A) (allowing court-ordered
equitable distribution of state retirement benefits that have been deemed marital property).
                                                   -2-
               The cause is retained on the docket for [forty-five] days for the
               enforcement of this [ADRO] and to allow time for its approval by the
               Plan Administrator, and the court’s jurisdiction is reserved for this
               purpose.

       After the ADRO was submitted to VALIC, wife learned that VALIC did not administer the

VCU pension plan; it was administered by VRS. When husband refused to prepare an ADRO that

correctly listed VRS as the plan administrator, wife filed a motion on October 1, 2018, for an order

to show cause why husband should not be held in contempt of court. Wife alleged that the ADRO

prepared by husband’s counsel and entered on July 16, 2018, contained information for an account

that husband knew had no funds. Husband moved to dismiss wife’s motion on the ground that the

court “lack[ed] jurisdiction to reconsider a [f]inal [o]rder which was entered on April 16, 2018 and

the last QDRO was entered on August [31], 2018.”

       On March 4, 2019, the court heard wife’s show cause motion. Husband was the only

witness; he testified that although his counsel did not prepare an ADRO directed to VRS, he

believed he had complied with the VCU pension plan provision in the final decree by submitting an

ADRO directed to VALIC. However, he acknowledged that his retirement funds all remained in

the pension plan and the court-ordered marital share had not been removed. At the conclusion of

the hearing, the court ordered husband to “prepare and submit an [ADRO] for [VRS] to the court on

or before March 15, 2019” and pay $1166 in attorney’s fees to wife.

       The court also scheduled a March 15, 2019 hearing for the parties to present evidence

concerning husband’s VCU pension plan if they were unable to agree on an ADRO. Wife

subpoenaed a representative from the VCU pension plan to testify about the proper administrator of

the plan. However, before the March 15, 2019 hearing, husband submitted the required ADRO

ordering that fifty percent of the marital share of husband’s VCU pension be distributed to wife and

identifying VRS as the plan administrator. The court entered the ADRO on March 15, 2019.



                                                -3-
                                                DISCUSSION

          Husband contends that Rule 1:1 barred the court from entering the March 15, 2019 ADRO

more than twenty-one days after the final decree. He also asserts the court erred by entering the

ADRO beyond the forty-five-day modification period in the July 16, 2018 ADRO. On appeal, we

review de novo the trial court’s jurisdiction. Jackson v. Jackson, ___Va. ___, ___ (Nov. 27, 2019).

Additionally, an issue requiring “statutory interpretation is a pure question of law which [appellate

courts] review de novo.” Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104

(2007).

          Rule 1:1 provides that “[a]ll final judgments, orders, and decrees, irrespective of terms of

court, shall remain under the control of the trial court and subject to be modified, vacated, or

suspended for twenty-one days after the date of entry, and no longer.” However, Code

§ 20-107.3(K) establishes an exception to the finality requirement of Rule 1:1 in certain

circumstances involving the equitable distribution of property upon divorce. The statute provides,

in relevant part,

                 The court shall have the continuing authority and jurisdiction to
                 make any additional orders necessary to effectuate and enforce any
                 order entered pursuant to this section, including the authority to:

                     ....

                            Punish as contempt of court any willful failure of a party to
                            comply with the provisions of any order made by the court
                            under this section; [and]

                               ....

                            Modify any order entered in a case filed on or after July 1,
                            1982, intended to affect or divide any pension . . . only for the
                            purpose of establishing or maintaining the order as a
                            qualified domestic relations order or to revise or conform its
                            terms so as to effectuate the expressed intent of the order.

Code 20-107.3(K)(2), (4).

                                                      -4-
        “[T]he purpose . . . of Code § 20-107.3(K)(4) [is] to protect the interests of [pension]

recipients from the unintended consequences of improperly or incomplete drafted pension orders.”

Jackson, ___Va. at ___ (quoting Irwin v. Irwin, 47 Va. App. 287, 296 n.8 (2005)). “The statutory

reservation permits the court to revise its orders to comply with the language required . . . to

effectuate the intended pension award.” Id. at ___. Therefore, under the statute, a court has

authority to modify its orders “so that the plan administrator will accept it.” Id. at ___.

        The court’s authority to modify a QDRO is subject to certain limitations, however. The

modification must involve a “purely ministerial act[].” Newsome v. Newsome, 18 Va. App. 22, 26

(1994). The statute does not permit a court to change the substantive provisions of an equitable

distribution award. Id. Additionally, “orders that alter critical terms of the contract, such as timing

or amount of payments, exceed the authority granted under Code § 20-107.3(K)(4).” Hastie v.

Hastie, 29 Va. App. 776, 781 (1999). See Jackson, ___ Va. at ___ (affirming court’s denial of a

pension order modification when modified order would increase party’s monthly payment). “[T]he

entry of an order purporting to ‘change the substance of the original [equitable distribution] order or

provide an interest in a pension that was not provided in the order’ would contravene the intent of

the legislature in enacting this code section.” Newsome, 18 Va. App. at 26 (quoting Peter N.

Swisher, Lawrence D. Diehl & James R. Cottrell, Virginia Family Law § 11-34, at 429 & n.12

(1991)).

        Here, the divorce decree ordered distribution of husband’s VCU pension with fifty percent

of the marital share to each party. The ADRO submitted on July 16, 2018, incorrectly identified

VALIC as the administrator of the pension. The subsequent ADRO, submitted and entered on

March 15, 2019, correctly identified VRS as the administrator, but did not alter division of the asset

or identify a new asset to be divided. Therefore, the March 15, 2019 ADRO did not change the

substance of the final decree; each party retained its fifty percent interest of the marital share in

                                                   -5-
husband’s VCU pension. See id. The order merely changed the plan administrator from VALIC to

VRS, a modification that enabled distribution of the original award in the final decree. Because

entering the new ADRO listing VRS as the plan administrator was a “purely ministerial act”

permitted by Code § 20-107.3(K)(4), the court did not violate Rule 1:1. Id.

        We are not persuaded by husband’s other argument that the court lacked authority to take

this corrective action beyond the forty-five days reserved in the July 16, 2018 ADRO. Although the

ADRO retained jurisdiction for “enforcement” and “to allow time for its approval” by the plan

administrator, it did not limit the court’s authority under Code § 20-107.3(K)(4) “to revise its orders

to comply with the language required . . . to effectuate the intended pension award.” Jackson, ___

Va. at ___ (quoting Irwin, 47 Va. App. at 296 n.8). Code § 20-107.3(K)(4) imposes no time limit

on a court’s authority to make non-substantive changes to effectuate the intent of the original

decree, and we decline to find that the ADRO’s forty-five-day period created one.

        In his second assignment of error, husband asserts that during trial, wife failed to prove that

he had a marital interest in VRS. He raises this argument for the first time on appeal. The record

does not reflect that husband objected to the court’s classification of the VCU pension as a marital

asset, nor did he object to the court’s division of the pension. His only post-trial objection was that

the court lacked jurisdiction to enter the ADRO which listed VRS as the pension administrator.

Rule 5A:18 bars husband from arguing on appeal that wife did not produce sufficient evidence to

establish that he had a marital interest in the VCU pension, administered by VRS. The rule provides

that “[n]o ruling of the trial court . . . will be considered as a basis for reversal unless an objection

was stated with reasonable certainty at the time of the ruling, except for good cause shown or to

enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. The contemporaneous

objection rule requires both specificity and timeliness “so that the trial judge . . . know[s] the

particular point being made in time to do something about it.” Dickerson v. Commonwealth, 58

                                                   -6-
Va. App. 351, 356 (2011) (quoting Thomas v. Commonwealth, 44 Va. App. 741, 750, adopted upon

reh’g en banc, 45 Va. App. 811 (2005)). Because husband failed to make a specific and timely

objection, we will not consider his assignment of error concerning the court’s classification of the

VCU pension as a marital asset.

        Finally, husband challenges the court’s award of attorney’s fees to wife following the March

4, 2019 show cause hearing. He contends that because the court erred in requiring him to draft a

new ADRO, it also erred by awarding wife her attorney’s fees related to the rule to show cause.

        “An award of attorney’s fees is a matter submitted to the trial court’s sound discretion and is

reviewable on appeal only for an abuse of discretion.” Richardson v. Richardson, 30 Va. App. 341,

351 (1999) (quoting Graves v. Graves, 4 Va. App. 326, 333 (1987)). “[T]he key to a proper award

of counsel fees [is] reasonableness under all of the circumstances revealed by the record.”

McGinnis v. McGinnis, 1 Va. App. 272, 277 (1985).

        We find that it was within the court’s discretion to award wife her attorney’s fees. After

wife learned that VRS, not VALIC, was the plan administrator for the VCU pension plan, husband

refused wife’s request to prepare an ADRO listing VRS as the administrator. At the March 4, 2019

hearing, husband admitted that his VCU pension was still fully funded, which indicated his

awareness that the administrator of his pension did not accept the July 16, 2018 ADRO. For these

reasons, the court did not abuse its discretion in awarding wife her attorney’s fees related to the

March 2019 show cause hearing.

        Wife requests that this Court award her attorney’s fees and costs incurred as a result of

defending this appeal. After considering the merits of the appeal, we grant wife’s request and

remand the matter to the circuit court for the limited purpose of determining the amount wife should

be awarded for the fees and costs she expended on appeal. See O’Loughlin v. O’Loughlin, 23

Va. App. 690, 694-95 (1996).

                                                  -7-
                                          CONCLUSION

       We find that the court had jurisdiction to enter the March 15, 2019 ADRO distributing

husband’s VCU pension between the parties. Under Rule 5A:18, we will not consider husband’s

argument challenging the court’s classification of his VCU pension as a marital asset. Accordingly,

we affirm the March 15, 2019 orders providing for division of the VCU pension and awarding wife

her attorney’s fees. Further, we award wife her attorney’s fees and costs on appeal and remand the

case to the circuit court to determine the amount of the award.

                                                                           Affirmed and remanded.




                                                -8-